Name: Commission Regulation (EC) No 1967/95 of 9 August 1995 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes
 Type: Regulation
 Subject Matter: international trade;  trade;  regions of EU Member States;  plant product;  tariff policy;  economic policy
 Date Published: nan

 10 . 8 . 95 EN Official Journal of the European Communities No L 189/29 COMMISSION REGULATION (EC) No 1967/95 of 9 August 1995 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 ('), introducing specific measures for the Canary Islands concerning certain agricultural products, as last amended by Regulation (EC) No 3290/94 (2), and in parti ­ cular Article 21 thereof, Whereas Article 21 of Regulation (EEC) No 1601 /92 provides for a restriction on deliveries of ware potatoes to the Canary Islands from third countries or from the rest of the Community, in order to avoid disturbance of the market during the periods which are crucial for the marketing of the Canary Islands' production ; whereas it is appropriate to fix the sensitive period as well as the maximum quantities of potatoes to be delivered to the Canary Islands during 1995 ; whereas it is therefore appropriate to amend Article 10 of Regulation (EEC) No 2168/92 (3), as last amended by Regulation (EEC) No 1481 /95 0 ; Whereas the measures provided for in the present Regula ­ tion are in conformity with the opinion of the Manage ­ ment Committee for Seeds, Article 1 Regulation (EEC) No 2168/92 is amended as follows : 1 . The first indent of Article 10 ( 1 ) is replaced by the following : ' 1 . During the period from 9 August to 31 October 1995, the delivery of potatoes falling within headings CN 0701 90 51 , 0701 90 59 and 0701 90 90 from third countries and the rest of the Community to the Canary Islands, shall be limited to the quantities as set out in the Annex,'. 2. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 217, 31 . 7. 1992, p. 44. H OJ No L 145, 29. 6. 1995, p. 42. No L 189/30 i EN Official Journal of the European Communities 10 . 8 . 95 ANNEX 'ANNEX Distribution of the quantities referred to in Article 10 : ftonnes) Month Quantity August 1 60 September 220 October 4 500'